       Case 1:19-cv-00098-SKO Document 25 Filed 09/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YANCHHI YAM,                                        No. 1:19-cv-00098-SKO
12                     Plaintiff,

13             v.                                         ORDER DIRECTING THE CLERK OF
                                                          COURT TO CLOSE THE CASE
14    UNITED STATES OF AMERICA, et al.
                                                          (Doc. 24)
15
                           Defendants.
16

17

18            On August 28, 2020, the parties filed a joint stipulation dismissing the action with prejudice.

19   (Doc. 24.) In light of the parties’ stipulation, this action has been terminated, see Fed. R. Civ. P.

20   41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been

21   dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.

22
     IT IS SO ORDERED.
23

24   Dated:     September 1, 2020                                     /s/   Sheila K. Oberto            .
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
